— In a habeas corpus proceeding, Edward R. Hammock, Chairperson of the New York State Board of Parole, appeals from a judgment of the Supreme Court, Nassau County (Harwood, J.), dated February 26, 1982, which vacated a parole warrant lodged against petitioner and reinstated him to parole based upon the failure to provide him with a timely parole revocation hearing. Judgment affirmed, without costs or disbursements. The failure of the Nassau County correctional authorities to notify the Division of Parole authorities that they were transferring petitioner to a prison some 400 miles from the location where the final parole revocation hearing was to be held, does not serve as an acceptable excuse for denying petitioner his right to a prompt revocation hearing (see Executive Law, § 259-i, subd 3, par [f], cl [i]; People ex rel. Gonzales v Dalsheim, 52 NY2d 9; People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Jackson v Hammock, 82 AD2d 888). Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.